Case: 13-41257      Document: 00512852541         Page: 1    Date Filed: 12/01/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-41257
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         December 1, 2014
ANTONIO M. LACY,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

WARDEN NORRIS JACKSON; SERGEANT MAYER,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:11-CV-330


Before SMITH, WIENER, and ELROD, Circuit Judges
PER CURIAM: *
       Proceeding pro se and in forma pauperis (IFP), Antonio M. Lacy, Texas
prisoner # 594575, appeals the summary judgment dismissal of his 42 U.S.C.
§ 1983 lawsuit challenging the forfeiture of funds from his inmate trust account
following his disciplinary conviction for trafficking and trading. Lacy is barred
from proceeding IFP because, on at least three prior occasions while
incarcerated, he has brought a civil action in a court of the United States that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41257     Document: 00512852541     Page: 2    Date Filed: 12/01/2014


                                  No. 13-41257

was dismissed as frivolous, malicious, or for failure to state a claim upon which
relief could be granted. See Lacy v. Velasquez, 54 F. App’x 798 (5th Cir. 2002);
Lacy v. Collins, 1995 WL 535114 (5th Cir. Aug. 8, 1995); see also 28 U.S.C.
§ 1915(g). Further, nothing in the record reflects that Lacy is “under imminent
danger of serious physical injury.” § 1915(g).
      Accordingly, Lacy’s IFP status is decertified, and the appeal is dismissed.
Lacy has 15 days from the date of this opinion to pay the full appellate filing
fee to the clerk of the district court, should he wish to reinstate his appeal.
      IFP DECERTIFIED; APPEAL DISMISSED.




                                        2